 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 890 
In the House of Representatives, U. S.,

November 18, 2009
 
RESOLUTION 
Welcoming the Prime Minister of the Republic of India, His Excellency Dr. Manmohan Singh, to the United States. 
 
 
Whereas the Republic of India achieved its independence from the British Empire on August 15, 1947, and has since maintained a democratic system of government; 
Whereas from April 16 to May 13, India conducted the world’s largest democratic election, which returned Prime Minister Singh to power; 
Whereas India's relationship with the United States has deepened in past years and encompasses cooperation on matters relating to international security, world trade, technology, science, and health; 
Whereas the relationship between the United States and India has great potential to promote stability, democracy, prosperity, and peace throughout the world and enhance the ability of both countries to work together to provide global leadership in areas of mutual concern and interest; 
Whereas the Prime Minister of India, His Excellency Dr. Manmohan Singh, has helped shape India's economic policies to permit the expansion of a market economy, which has led to greater economic prosperity for India and the growth of a middle class; 
Whereas Americans of Indian origin have made diverse and numerous contributions to the United States; and 
Whereas Prime Minister Singh has accepted an invitation by the United States to make an official visit to Washington, DC, and is the honoree of President Barack Obama’s first State Dinner: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the maturating of the relationship between the United States and the Republic of India, exemplified by the current official visit of the Prime Minister of India, His Excellency Dr. Manmohan Singh; 
(2)looks forward to continuing progress in the relationship between the United States and India; and 
(3)welcomes Prime Minister Singh to the United States. 
 
Lorraine C. Miller,Clerk.
